                                            Case 3:19-cv-07490-SI Document 14 Filed 07/10/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TORIANO GERMAINE HUDSON,                            Case No. 19-cv-07490-SI
                                   8                     Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9              v.
                                                                                             Re: Dkt. Nos. 11, 13
                                  10     ROBERT NEUSCHMID, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Toriano Germaine Hudson, an inmate at San Quentin State Prison, filed this pro se civil

                                  15   rights action under 42 U.S.C. § 1983. The court reviewed his complaint and dismissed it with leave

                                  16   to amend. He then filed an amended complaint that is now before the court for review under 28

                                  17   U.S.C. § 1915A.

                                  18
                                  19                                            BACKGROUND

                                  20          This action concerns family visits, which are defined as “extended overnight visits, provided

                                  21   for eligible inmates and their immediate family members as defined in Section 3000.” Cal. Code

                                  22   Regs. tit. 15, § 3177.

                                  23          The amended complaint alleges that correctional counselor Nguyen at San Quentin State

                                  24   Prison denied Hudson’s request for family visits on the basis that Hudson did not qualify for family

                                  25   visits due to a 2000 conviction for a violation of California Penal Code § 273.5 (willful infliction of

                                  26   corporal injury on spouse, cohabitant, the mother of the offender’s child or certain other listed

                                  27

                                  28
                                            Case 3:19-cv-07490-SI Document 14 Filed 07/10/20 Page 2 of 7




                                   1   victims).1 Hudson believes that conviction should not bar him from family visits because it occurred

                                   2   more than ten years ago and because the victim was not a member of his family. He also alleges

                                   3   “denial of religious obligations as a husband” and a violation of his right to equal protection of the

                                   4   laws. Docket No. 11 at 3. The amended complaint also lists San Quentin associate warden

                                   5   Broomsfield as a defendant, but makes no allegations against that person.

                                   6

                                   7                                               DISCUSSION

                                   8            A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                   9   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  10   § 1915A(a). In its review the court must identify any cognizable claims, and dismiss claims that are

                                  11   frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

                                  12   from a defendant who is immune from such relief. See id. at § 1915A(b)(1),(2). Pro se pleadings
Northern District of California
 United States District Court




                                  13   must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir.

                                  14   1990).

                                  15            When the court dismissed the complaint with leave to amend several months ago, it provided

                                  16   detailed instructions about problems that Hudson needed to address in his amended complaint.

                                  17   Observing that Hudson had not linked defendants to wrongdoing, the court instructed that the

                                  18   amended complaint needed to “identify each involved defendant by name and link each of them to

                                  19   each of [Hudson’s] claims by explaining what each defendant did or failed to do that caused a

                                  20

                                  21   1
                                         The regulation disallows family visits for numerous groups of inmates, including “inmates
                                  22   convicted of a violent offense where the victim is a minor or family member or any sex offense”
                                       under a long list of California Penal Code sections, including section 273.5, unless the inmate is
                                  23   “otherwise eligible pursuant to subsection (b)(1)(B) or (C) of this section.” Cal. Code Regs. tit. 15,
                                       § 3177(b)(1). Subsection (b)(1)(C) of the regulation provides:
                                  24
                                                Inmates convicted of a violent offense where the victim was a minor or a family
                                  25            member, excluding any sex offense, may be eligible for family visiting as determined
                                                by a classification committee providing the inmate has demonstrated sustained,
                                  26            positive behavior to include: no serious rules violation reports in the last ten years
                                                and documented participation in self-help groups, e.g., Anger Management,
                                  27            Narcotics Anonymous, Alcoholics Anonymous.

                                  28   Cal. Code Regs. tit. 15, § 3177(b)(1)(C).

                                                                                          2
                                            Case 3:19-cv-07490-SI Document 14 Filed 07/10/20 Page 3 of 7




                                   1   violation of [Hudson’s] constitutional rights.” Docket No. 6 at 2. Next, the court determined that:

                                   2          except as it might violate an inmate’s religious freedom rights or his right to equal
                                              protection . . . the denial of contact or conjugal visitation does not violate a prisoner’s
                                   3          constitutional rights. See Barnett v. Centoni, 31 F.3d 813, 817 (9th Cir. 1994);
                                              Toussaint v. McCarthy, 801 F.2d 1080, 1113-14 (9th Cir. 1986) (denial of contact
                                   4          visits does not amount to cruel and unusual punishment; “[t]o the extent that denial
                                              of contact visitation is restrictive and even harsh, it is part of the penalty that
                                   5          criminals pay for their offenses against society”).
                                   6   Docket No. 6 at 3. The court also explained that a claim was not stated for interference with

                                   7   Hudson’s religious practices, and informed Hudson that his amended complaint needed to show he

                                   8   had standing to assert his religious freedom claims because his contention that he was required by

                                   9   his religion to perform specific marital duties appeared inconsistent with his representations that he

                                  10   was not married. Id. at 3-4. The court next explained that Hudson had not adequately alleged a

                                  11   religion-based equal protection claim because he had not alleged facts to plausibly suggest that any

                                  12   difference in treatment showed a purpose to discriminate against him based on his religion. Id. at
Northern District of California
 United States District Court




                                  13   4-5. The court dismissed the due process claims that inmate appeals were not processed or decided

                                  14   correctly and dismissed the CDCR from the action. Id. at 3, 5. Lastly, the court determined that

                                  15   claims against one set of defendants regarding events at San Quentin were not properly joined with

                                  16   claims against another set of defendants regarding events at CSP - Solano. Id. at 5-6. The court

                                  17   instructed Hudson to confine his amended complaint in this action to claims against defendants for

                                  18   events and omissions that occurred at San Quentin and to file a new action in the Eastern District of

                                  19   California if he wanted to assert claims against other defendants about events and omissions that

                                  20   occurred at CSP - Solano or the CDCR headquarters in Sacramento. Id. at 7.

                                  21          The court now turns to the amended complaint that alleges that San Quentin correctional

                                  22   counselor Nguyen’s denial of family visits was unfair under prison rules, and violated Hudson’s

                                  23   rights to religious freedom and equal protection. Docket No. 11 at 3. A § 1983 claim is not stated

                                  24   for the allegedly unfair or incorrect application of a state regulation about family visits because a

                                  25   state regulation does not provide a right secured by the Constitution or laws of the United States,

                                  26   the violation of which is a necessary element of a § 1983 claim. See West v. Atkins, 487 U.S. 42, 48

                                  27   (1988). The mere denial of family visits did not result in a constitutional violation. See Docket No.

                                  28   6 at 3. An equal protection claim is not stated because there is no allegation plausibly suggesting
                                                                                          3
                                             Case 3:19-cv-07490-SI Document 14 Filed 07/10/20 Page 4 of 7




                                   1   purposeful discrimination against Hudson based on his religion. See id. at 4-5. That leaves

                                   2   Hudson’s claim against Nguyen for interference with his religious freedom as the only potential

                                   3   claim. For the reasons explained next, this is the rare case where dismissal is proper because a

                                   4   plaintiff’s filings show that he has not exhausted administrative remedies for the claim he asserts.

                                   5          “No action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or

                                   6   any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

                                   7   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion in

                                   8   prisoner cases covered by § 1997e(a) is mandatory. Porter v. Nussle, 534 U.S. 516, 524 (2002);

                                   9   Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016) (mandatory language of § 1997e(a) forecloses

                                  10   judicial discretion to craft exceptions to the requirement). All available remedies must be exhausted;

                                  11   those remedies “need not meet federal standards, nor must they be ‘plain, speedy, and effective.’”

                                  12   Porter, 534 U.S. at 524. Even when the prisoner seeks relief not available in grievance proceedings,
Northern District of California
 United States District Court




                                  13   notably money damages, exhaustion is a prerequisite to suit. Id.; Booth v. Churner, 532 U.S. 731,

                                  14   741 (2001). Section 1997e(a) requires “proper exhaustion” of available administrative remedies.

                                  15   Woodford v. Ngo, 548 U.S. 81, 93 (2006). Proper exhaustion requires using all steps of an

                                  16   administrative process and complying with “deadlines and other critical procedural rules.” Id. at

                                  17   90.

                                  18          The State of California provides its inmates and parolees the right to appeal administratively

                                  19   “any policy, decision, action, condition, or omission by the department or its staff that the inmate or

                                  20   parolee can demonstrate as having a material adverse effect upon his or her health, safety, or

                                  21   welfare.” Cal. Code Regs. tit. 15, § 3084.1(a) (repealed eff. June 1, 2020).2 In order to exhaust

                                  22   available administrative remedies within this system, a prisoner must proceed through three formal

                                  23   levels of appeal and receive a decision from the Secretary of the CDCR or his designee.

                                  24   Id. § 3084.1(b) (repealed eff. June 1, 2020), § 3084.7(d)(3) (repealed eff. June 1, 2020).

                                  25
                                       2
                                  26     The regulations that set out the features of the administrative remedies process for California
                                       prisoners underwent a substantial restructuring earlier this year. On March 25, 2020, and effective
                                  27   June 1, 2020, California Code of Regulations Title 15, sections 3084 through 3084.9 were repealed
                                       and replaced with renumbered and amended provisions at sections 3480 through 3487. All the
                                  28   citations in this order to California regulations are to the regulations in place in during the period
                                       from 2018 through May 2020, rather than to the current regulations.
                                                                                          4
                                            Case 3:19-cv-07490-SI Document 14 Filed 07/10/20 Page 5 of 7




                                   1           The amount of detail in an administrative grievance necessary to properly exhaust a claim is

                                   2   determined by the prison’s applicable grievance procedures. Jones v. Bock, 549 U.S. 199, 218

                                   3   (2007); see also Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010) (“To provide adequate notice,

                                   4   the prisoner need only provide the level of detail required by the prison’s regulations”). California

                                   5   prisoners are required to lodge their administrative complaint on a CDCR-602 form (or a CDCR

                                   6   602-HC form for a health care matter). The level of specificity required in the appeal is described

                                   7   in a regulation:

                                   8           (3) The inmate or parolee shall list all staff member(s) involved and shall describe their
                                               involvement in the issue. To assist in the identification of staff members, the inmate or
                                   9           parolee shall include the staff member’s last name, first initial, title or position, if known,
                                               and the dates of the staff member's involvement in the issue under appeal. . . .
                                  10
                                               (4) The inmate or parolee shall state all facts known and available to him/her regarding the
                                  11           issue being appealed at the time of submitting the [appeal form].
                                  12
Northern District of California




                                       Cal. Code Regs. tit. 15, § 3084.2(a)(3-4) (repealed eff. June 1, 2020).3 Another regulation provides
 United States District Court




                                  13
                                       that “[a]dministrative remedies shall not be considered exhausted relative to any new issue,
                                  14
                                       information, or person later named by the appellant that was not included” in the originally
                                  15
                                       submitted CDCR-602 inmate appeal form. Cal. Code Regs. tit. 15, § 3084.1(b) (repealed eff. June
                                  16
                                       1, 2020).
                                  17
                                               Here, Hudson alleges that he exhausted administrative remedies and attaches to his amended
                                  18
                                       complaint documentation of his efforts to exhaust administrative remedies. See Docket No. 11 at 2,
                                  19
                                       18-70. The inmate appeals (usually referred to as CDCR-602s) were all about events and decisions
                                  20

                                  21   3
                                         Several Ninth Circuit cases have referred to California prisoners’ grievance procedures as not
                                  22   specifying the level of detail necessary and instead requiring only that the grievance “describe the
                                       problem and the action requested.” See Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)
                                  23   (quoting former Cal. Code Regs. tit. 15, § 3084.2); Sapp, 623 F.3d at 824 (“California regulations
                                       require only that an inmate ‘describe the problem and the action requested.’ Cal. Code Regs. tit. 15,
                                  24   § 3084.2(a)”); Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (when prison’s procedures do
                                       not specify the requisite level of detail, “‘a grievance suffices if it alerts the prison to the nature of
                                  25   the wrong for which redress is sought’”). Those cases are distinguishable, however, because they
                                       did not address the regulations as they existed for California prisoners at the time of the events
                                  26   complained of in Hudson’s amended complaint. Whatever the former requirements may have been
                                       in the CDCR and whatever requirements may still exist in other non-CDCR facilities, since January
                                  27   28, 2011, the operative regulation has required California prisoners using the CDCR’s inmate appeal
                                       system to list the name(s) of the wrongdoer(s) in their administrative appeals and to state all facts
                                  28   known regarding the issue being appealed.

                                                                                           5
                                            Case 3:19-cv-07490-SI Document 14 Filed 07/10/20 Page 6 of 7




                                   1   made at CSP - Solano and none of them concerned events and decisions at San Quentin State Prison.

                                   2   Three of the four CDCR-602s were filed while Hudson was incarcerated at CSP - Solano and

                                   3   concerned decisions made at that prison. See Docket No. 11 at 26-28 (April 30, 2019 CDCR-602);

                                   4   id. at 29-32 (October 29, 2018 CDCR-602); id. at 58-59 (June 26, 2019 CDCR-602). Only one

                                   5   CDCR-602 was filed after Hudson arrived at San Quentin, but even that one was an appeal about

                                   6   the resolution of an earlier appeal about events or decisions made at CSP - Solano. See Docket No.

                                   7   1 at 18-21 (November 23, 2019 CDCR-602). In short, the documents attached to the amended

                                   8   complaint plainly demonstrate that Hudson did not file an administrative appeal concerning

                                   9   defendant Nguyen’s denial at San Quentin of a request for a family visit with his wife.

                                  10          Although nonexhaustion of administrative remedies is an affirmative defense that normally

                                  11   must be raised by a defense motion for summary judgment, it may be the basis for dismissal when

                                  12   the failure to exhaust is plain from the plaintiff’s pleading. See Albino v. Baca, 747 F.3d 1162, 1166
Northern District of California
 United States District Court




                                  13   (9th Cir. 2014) (en banc); cf. Franklin v. Murphy, 745 F.2d 1221, 1228-30 (9th Cir. 1984) (although

                                  14   the statute of limitations is an affirmative defense that normally may not be raised by the court sua

                                  15   sponte, it may be grounds for sua sponte dismissal of an in forma pauperis complaint where the

                                  16   defense is complete and obvious from the face of the pleadings or the court’s own records). In

                                  17   reviewing the adequacy of the pleading, the court is limited to the contents of the pleading, including

                                  18   documents physically attached to the amended complaint or documents the amended complaint

                                  19   necessarily relies on and whose authenticity is not contested. See Lee v. City of Los Angeles, 250

                                  20   F.3d 668, 688 (9th Cir. 2001), overruled on other grounds by Galbraith v. County of Santa Clara,

                                  21   307 F.3d 1119 (9th Cir. 2002). The pleading viewed as a whole plainly shows that Hudson did not

                                  22   exhaust administrative remedies for the religious freedom claim he wants to pursue here against

                                  23   Nguyen. Although Hudson alleges that he exhausted administrative remedies, the documents

                                  24   attached to his amended complaint plainly show that he has not done so for any claim of alleged

                                  25   wrongdoing at San Quentin. Dismissal is warranted.

                                  26          Finally, the court notes that there appears to be yet another exhaustion concern for Hudson,

                                  27   although the court does not need to rule on it today. Specifically, apart from the fact that none of

                                  28   the CDCR-602s concerned wrongdoing at San Quentin, the fact remains that none of the CDCR-
                                                                                         6
                                            Case 3:19-cv-07490-SI Document 14 Filed 07/10/20 Page 7 of 7




                                   1   602s mentioned any interference with Hudson’s religious freedom rights. The situation here is akin

                                   2   to a prisoner filing an inmate appeal about prison officials not letting him have an unspecified book

                                   3   and only when he gets to federal court does he mention that the book was a Bible or Quran needed

                                   4   for the practice of religion. There would be at least a serious doubt that the prisoner in such a

                                   5   situation has “state[d] all facts known” regarding the issue being appealed. Cal. Code Regs. tit. 15,

                                   6   § 3084.2(a)(4) (repealed eff. June 1, 2020). Given the court’s determination that administrative

                                   7   remedies were unexhausted because no CDCR-602 concerned any wrongdoing at San Quentin, the

                                   8   court does not need to decide today whether the failure to mention the purported religious need for

                                   9   family visits leaves the claim for interference with religious freedom rights unexhausted.

                                  10

                                  11                                             CONCLUSION

                                  12          This action is dismissed because plaintiff did not exhaust administrative remedies before he
Northern District of California
 United States District Court




                                  13   filed his complaint and amended complaint alleging his claims. The dismissal is without prejudice

                                  14   to plaintiff filing a new action if he ever exhausts administrative remedies for his claims about the

                                  15   denial of family visits at San Quentin State Prison. And, as mentioned in an earlier order, plaintiff

                                  16   remains free to file an action in the Eastern District of California to complain about events and

                                  17   omissions that occurred at CSP – Solano or at the CDCR’s headquarters in Sacramento.

                                  18          Plaintiff’s motion for appointment of counsel is DENIED. Docket No. 13. Appointment of

                                  19   counsel would not enable plaintiff to avoid the exhaustion problem. There is no reason to appoint

                                  20   counsel in this case that is being closed and has no likelihood of success on the merits.

                                  21          The clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 10, 2020

                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                         7
